DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 20190278298 A1) in view of Cooper (US 20100321170 A1).
Claim 1. Pederson teaches an information processing method performed using a computer, the information processing method comprising:
obtaining first vehicle information from a vehicle that is a monitoring target of a monitor, the first vehicle information indicating at least one of a running state and an external state of the vehicle
([0057] e.g. The controller apparatus 2410 may monitor the state or condition of vehicles, such as the vehicle 2100, and external objects, such as the external object 2110. The controller apparatus 2410 can receive vehicle data and infrastructure data including any of: vehicle velocity; vehicle location; vehicle operational state; vehicle destination; vehicle route; vehicle sensor data; external object velocity; external object location; external object operational state; external object destination; external object route; and external object sensor data.);
determining a monitoring priority level of the vehicle according to a degree of request for monitoring the vehicle by the monitor, the degree being based on the first vehicle information
([0171] e.g. ranks [0174] e.g. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past. For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews.); 
generating presentation information for monitoring the vehicle, based on the monitoring priority level and causing a presentation device to output the presentation information
([0175] At operation 14050, at least some of the plurality of indicators of the vehicles are grouped for display based on shared entries in the state data. [0176] At operation 14060, a map display that corresponds to a defined geographical area is generated by the remote vehicle support apparatus. The map display can be generated concurrently (e.g., side by side) with the display that includes the plurality of indicators.); 
and further discloses the process of displaying based on priority but does not specifically disclose
the information processing method further comprises: determining whether an operation mode of the vehicle is an automatic update mode, and differentiating the presentation information to be generated according to a determination result, wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level.
However, Copper teaches the process of determining whether an operation mode of the vehicle is an automatic update mode, and differentiating the presentation information to be generated according to a determination result, wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level
([0034] The method comprises generating a heads up display 110 of a first data set 112 on a first area 122 of a windscreen 116 of a vehicle 108, at Step 136. The method further comprises assessing a priority level 126 of the first data set 112 relative to operation of the vehicle 108, as Step 138. Based on the assessed priority level of the first data set, the display of the first data set is moved from the first area 122 of the windscreen 116 to a second area 124 of the windscreen 116, at Step 140.
[0051] This embodiment, therefore, involves generating a heads up display of the second data set on a third area of the windscreen, assessing a priority level of the second data set relative to operation of the vehicle, and, based on the assessed priority level of the second data set, moving the display of the second data set from the third area to a fourth area of the windscreen. (e.g. automatic update))
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining whether an operation mode of the vehicle is an automatic update mode, and differentiating the presentation information to be generated according to a determination result, wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level as taught by Cooper within the system of Pederson for the purpose of enhancing the system to arrange the presentation information to direct attention to the viewer.

Claim 2. Pederson teaches the information processing method according to claim 1, further comprising: determining the degree for the vehicle based on the first vehicle formation, wherein the determining of the monitoring priority level includes determining the monitoring priority level of the vehicle according to the degree determined ([0171] At operation 14010, a remote vehicle support apparatus ranks the vehicles, including a first vehicle, based on state (or status) data for the vehicles.).

Claim 3. Pederson teaches the information processing method according to claim 2, wherein the determining of the monitoring priority level includes determining the monitoring priority level based on the degree and a weight that correspond to each of a plurality of items of situation information, the plurality of items of situation information each indicating a situation of the vehicle based on the first vehicle information ([0171] At operation 14010, a remote vehicle support apparatus ranks the vehicles, including a first vehicle, based on state (or status) data for the vehicles. [0172] each indicator of the plurality of indicators represents state data of a respective vehicle, and each of the vehicles is assigned to one of the respective remote vehicle support queues (or first level control stations monitored by a vehicle manager) based on the ranking.).

Claim 4. Pederson teaches the information processing method according to claim 3, wherein the plurality of items of presentation information include first situation information and second situation information different from the first situation information, and the information processing method comprises: determining a weight corresponding to the first situation information, according to at least one of the second situation information and the first vehicle information
([0113] The vehicle indicator 7030 and the vehicle indicator 7040 are representations of the state or condition of an autonomous vehicle, including any of a vehicle task, vehicle occupancy, vehicle operational mode (e.g. autonomous operation or manual operation), and a vehicle issue, including but not limited to an issue with the operational state of the vehicle. The vehicle indicator 7030 and the vehicle indicator 7040 can include various colors, shapes, patterns, text, or pictograms, to represent aspects of the state or condition of the autonomous vehicle.
[0114] As an example, the vehicle indicator 7030 can represent an autonomous vehicle that is travelling to a destination in order to pick up a passenger. Further, the vehicle indicator 7040 can represent an autonomous vehicle that is carrying another passenger and travelling to a destination in order to drop that passenger off.). 


Claim 5. Pederson teaches the information processing method according to claim 3, wherein the presentation information includes information indicating a contribution of at least one of the plurality of items of situation information ta determination of the monitoring priority level ([0171] At operation 14010, a remote vehicle support apparatus ranks the vehicles, including a first vehicle, based on state (or status) data for the vehicles. [0172] At operation 14020, a display including a plurality of indicators arranged in accordance with the ranking is generated. Each indicator of the plurality of indicators represents state data of a respective vehicle, and each of the vehicles is assigned to one of the respective remote vehicle support queues (or first level control stations monitored by a vehicle manager) based on the ranking.). 

Claim 6. Pederson teaches the information processing method according to claim 1, further comprising: determining the degree based on position information of the vehicle included in the first vehicle information and a travel plan including a moving route of the vehicle ([0052][0144] e.g. The trajectory controller may be operable to obtain information describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, and, based on this information, to determine and optimize a trajectory for the vehicle 1000.). 

Claim 7. Pederson teaches the information processing method according to claim 1, wherein the obtaining includes obtaining the first vehicle information from each of a plurality of the vehicles, and the presentation information is information for monitoring a vehicle specified according to respective monitoring priority levels of the plurality of the vehicles ([0006][0035] [0155] At operation 12010, state data for a plurality of vehicles (e.g., autonomous vehicles) is received by the remote vehicle support apparatus.).

Claim 8. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for monitoring a vehicle having highest monitoring priority level or a monitoring priority level higher than a threshold from among the plurality of the vehicles ([0159]). 

Claim 9. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for presenting first information for monitoring the vehicle specified according to a monitoring priority level thereof from among the plurality of the vehicles with more emphasis than second information for monitoring a vehicle other than the vehicle specified ([0082] e.g. default color [0085] e.g. green/red color [0175]-[0176]).
Claim 10. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for presenting respective items of information for monitoring a plurality of vehicles specified, in order of respective monitoring priority levels of the plurality of vehicles specified ([0176] e.g. icon can comprise various attributes of the vehicle being displayed (e.g., travel direction, travel duration, fuel level, etc.)).

Claim 11. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for presenting information indicating the vehicle specified and a monitoring priority level of the vehicle specified in association with each other ([0172] At operation 14020, a display including a plurality of indicators arranged in accordance with the ranking is generated. Each indicator of the plurality of indicators represents state data of a respective vehicle, and each of the vehicles is assigned to one of the respective remote vehicle support queues (or first level control stations monitored by a vehicle manager) based on the ranking.).

Claim 12. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes an image captured by the vehicle specified or an image showing the vehicle specified ([0145] [0148] e.g. camera and display images).

Claim 13.  Pederson teaches the information processing method according to claim 1, further comprising: determining, when at least part of the first vehicle information is not obtained, the degree according to an influence of not obtaining the at least part of the first vehicle information on determination of the monitoring priority level 
([0159] For example, based on a vehicle manager interacting with a portion of a touchscreen display, including inputting an indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station.). 

Claim 14. Pederson teaches the information processing method according to claim 13, wherein the determining of the degree includes determining, when the at least part of the first vehicle Information is not obtained, the degree according to the influence of not obtaining the at least part of the first vehicle information on the determination of the monitoring priority level, based on second vehicle information that is obtained earlier than the first vehicle information and includes the at least part ([0174] In this way, the workload between the remote vehicle support queues can be balanced. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past.).

Claim 15. Pederson teaches the information processing method according the claim 14, wherein the determining of the degree includes determining the degree according to the Influence, based on an elapsed time from obtainment of the 20 second vehicle information ([0174] In this way, the workload between the remote vehicle support queues can be balanced. In another implementation, the vehicles are reassigned based on historical data).

Claim 16. Pederson teaches the information processing method according to claim 1, wherein the obtaining includes obtaining the first vehicles information through communication with the vehicle, and the information processing method further comprises: controlling communication traffic of the communication according to the monitoring priority level ([0035] [0103]).

Claim 17. Pederson teaches an information processing system, comprising:
a non-transitory memory configured to store a program; and 
a hardware processor configured to execute the program and control the information processing system to:
obtain vehicle information from a vehicle that is a monitoring target of a monitor, the vehicle information Indicating at least one of a running state and an external state of the vehicle 
([0057] e.g. . The controller apparatus 2410 may monitor the state or condition of vehicles, such as the vehicle 2100, and external objects, such as the external object 2110. The controller apparatus 2410 can receive vehicle data and infrastructure data including any of: vehicle velocity; vehicle location; vehicle operational state; vehicle destination; vehicle route; vehicle sensor data; external object velocity; external object location; external object operational state; external object destination; external object route; and external object sensor data. [0174]);
determine a monitoring priority level of the vehicle according to a degrees of request for monitoring the vehicle by the monitor, the degree being based on the vehicle information
([0171] e.g. ranks [0174] e.g. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past. For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews.); and 
generate presentation information for monitoring the vehicle based on the monitoring priority level, and causes a presentation device to output the presentation information 
([0175] At operation 14050, at least some of the plurality of indicators of the vehicles are grouped for display based on shared entries in the state data. [0176] At operation 14060, a map display that corresponds to a defined geographical area is generated by the remote vehicle support apparatus. The map display can be generated concurrently (e.g., side by side) with the display that includes the plurality of indicators. [0136] FIG. 10 is a diagram illustrating an example of a vehicle manager interface 10000... the vehicle manager interface 10000 can be generated based on one or more instructions that are executable on a computing apparatus, including the controller apparatus 2410 as shown in FIG. 2, and which can be stored in a memory of a computing apparatus, including the controller apparatus 2410.);
and further discloses the process of displaying based on priority but does not specifically disclose wherein the hardware processor is further configured to execute the program and control the information processing system to: determine whether an operation mode of the vehicle is an automatic update mode, and differentiating the presentation information to be generated according to a determination result, and wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level.
However, Copper teaches the process of determining whether an operation mode of the vehicle is an automatic update mode, and differentiating the presentation information to be generated according to a determination result, wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level
([0034] The method comprises generating a heads up display 110 of a first data set 112 on a first area 122 of a windscreen 116 of a vehicle 108, at Step 136. The method further comprises assessing a priority level 126 of the first data set 112 relative to operation of the vehicle 108, as Step 138. Based on the assessed priority level of the first data set, the display of the first data set is moved from the first area 122 of the windscreen 116 to a second area 124 of the windscreen 116, at Step 140.
[0051] This embodiment, therefore, involves generating a heads up display of the second data set on a third area of the windscreen, assessing a priority level of the second data set relative to operation of the vehicle, and, based on the assessed priority level of the second data set, moving the display of the second data set from the third area to a fourth area of the windscreen. (e.g. automatic update))
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of determining whether an operation mode of the vehicle is an automatic update mode, and differentiating the presentation information to be generated according to a determination result, wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level as taught by Cooper within the system of Pederson for the purpose of enhancing the system to arrange the presentation information to direct attention to the viewer.

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. For claims 1 and 17, Applicant states that the prior art fails to specifically teach the general limitation, “the information processing method further comprises: determining whether an operation mode of the vehicle is an automatic update mode, and differentiating the presentation information to be generated according to a determination result, wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level.”
The Examiner disagrees. The broadest interpretation allowed  (MPEP 2111.01) provides an obviousness rejection of Cooper in view of Pederson. Cooper provides the obvious combination of the automatic update mode and differentiating the presentation information to be generated according to a determination result, wherein the automatic update mode is an operation mode in which the presentation information is generated based on the monitoring priority level. Therefore, Pederson in view of Cooper teaches the limitation of Claims 1 and 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689